DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, et al (“Evans”) (U.S. Pub. 2017/0253403) in view of Burke, et al. (“Burke”) (U.S. Pub. 2016/0221722) and Yamaguchi, et al. (“Yamaguchi”) (U.S. Pub. 2008/0124006).
	Regarding claim 1, Evans discloses (Fig. 37) a produce pack (500) comprising: a compartment (508) having a top, bottom, left and right sides defining a quadrilateral shape; a suspension portion (592) configured to suspend the compartment in a pressing chamber (¶ [0223]), the suspension portion located at an intersection of the top side and the left side; and a spout (504) defining a channel in fluid communication with an interior of the compartment and protruding outwardly from the quadrilateral shape.
Evans discloses a closure (507) mounted configured to close the compartment but is silent that the closure (507) is configured to selectively close the compartment.  Burke discloses a pouch with a selective closure (Fig. 4: 28).   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute 
	Evans discloses that the channel extends through out of the compartment at the bottom side but does not specify that the channel extends through an intersection of the left side and bottom side.
	Yamaguchi discloses a quadrilateral shaped pack (Fig. 2: 1a) with a spout (10) extending out of the pack’s compartment at an intersection of a left and bottom side of the pack.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the location of Evans’ spout and channel to the left and bottom side of the pack since “it is generally preferable for the contents pouring-out implement to be positioned at the lower peripheral edge of the container” (Yamaguchi: ¶ [0055]) while allowing the contents to be dispensed as expected.
Regarding claim 2, Evans, as modified by Burke, that the selective closure (28) is a magnetic closure (with magnetic-locking strip 60).  
Regarding claim 3, Evans discloses that the compartment is defined by a front layer and a back layer fastened to one another along portions of perimeters (506) of the front layer and back layer to form the compartment and the spout; the magnetic closure, as modified by Burke, comprises a first array of magnets (62) secured to the front layer above the top side of the compartment and a second array of magnets (64) secured to the back layer above the top side of the compartment and aligned with the first array of magnets.
Regarding claim 5, Evans, as modified by Burke, discloses a first pad (66) secured to the front layer and a second pad (68) secured to the back layer, the first array of magnets being embedded in the first pad and the second array of magnets being embedded in the second pad.
	Regarding claim 7, Evans discloses the suspension portion (592) is a hole in a corner of the compartment located at the intersection of the top side and the left side.
	Regarding claim 8, the combination discloses that the spout defines an opening to the channel that points downwardly when the compartment is suspended by the suspension portion.
	Regarding claim 9, Evans discloses a filter pouch (¶ [0247]: “liquid permeable compartment”) (¶ [0257]: “Appropriate materials for the inner liquid permeable layers include, but are not limited to, a filtration membrane, a nonwoven filtration material, woven mesh, fabric filters, plates with appropriately sized holes or openings, combinations of the above, and other appropriate types of filters.”) positioned within the compartment.
Regarding claim 10, Evans discloses that the filter pouch is a bag. (¶ [0258]: “separate pouches”)
Regarding claim 11, Evans discloses that the filter pouch is a folded rectangular sheet of material.  (¶ [0175]: “In some embodiments, the bottom edge of the liquid permeable compartment may correspond to a fold in a single sheet of liquid permeable material to help aid strength to this region of the liquid permeable compartment.”)
Regarding claim 12, Evans discloses an apparatus capable of performing the steps of: providing a press (10) including a movable platen (20), a non-moving platen (22), and a hanger (72) secured to the non-moving platen; providing a produce pack (500) including: a compartment having a top, bottom, left and right sides defining a quadrilateral shape (seen in Fig. 37; a suspension portion (592) configured to suspend the compartment in a pressing chamber (¶ 
Evans discloses a closure (507) mounted configured to close the compartment but is silent that the closure (507) is configured to selectively close the compartment.  Burke discloses a pouch with a selective closure (Fig. 4: 28).   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Evan’s closure with Burke’s selective closure, since doing so would be a mere substitution of one known pouch closure for another known pouch closure with the expected results that the substituted closure would close the pouch (see MPEP 2143 I B).
Evans discloses that the channel extends through out of the compartment at the bottom side but does not specify that the channel extends through an intersection of the left side and bottom side.
	Yamaguchi discloses a quadrilateral shaped pack (Fig. 2: 1a) with a spout (10) extending out of the pack’s compartment at an intersection of a left and bottom side of the pack.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the location of Evans’ spout and channel to the left and bottom side of the pack since “it is generally preferable for the contents pouring-out implement to be positioned at the lower peripheral edge of the container” (Yamaguchi: ¶ [0055]) while allowing the contents to be dispensed as expected.
The combination is also capable of performing the steps of inserting food matter into the compartment (¶[0059]: “juicer cartridges containing food matter” (the food matter had to be inserted into the cartridge)); (b) engaging the selective closure (the pouch closed after inserting 
	Regarding claim 13, the combination, as modified by Burke, discloses that the apparatus is able to perform the following step of removing remnants of the food matter from the compartment and cleaning the produce pack.  (Burke: ¶ [0033]): “Advantageously, 
thermoplastic materials provide a water-impervious and air-impervious barrier, are flexible, and are easily cleaned.”)
Regarding claim 14, the combination discloses that the apparatus is able to perform the following step of placing second food matter in the compartment and repeating steps b-d from claim 12.
Regarding claim 15, Evans, as modified by Burke, that the selective closure (28) is a magnetic closure (with magnetic-locking strip 60).  
Regarding claim 17, Evans discloses the suspension portion (592) is a hole in a corner of the compartment located at the intersection of the top side and the left side.
Regarding claim 18, the combination discloses that the spout defines an opening to the channel that points downwardly when the compartment is suspended by the suspension portion.
Regarding claim 19, the combination discloses that the apparatus is able to perform the step of inserting the food matter within the compartment which comprises inserting the food matter within a filter pouch and inserting the filter pouch within the compartment.  (Evans discloses a filter pouch (¶ [0247]: “liquid permeable compartment”) (¶ [0257]: “Appropriate materials for the inner liquid permeable layers include, but are not limited to, a filtration 
Regarding claim 20, Evans discloses that the filter pouch (bag) is a folded rectangular sheet of material.  (¶ [0175]: “In some embodiments, the bottom edge of the liquid permeable compartment may correspond to a fold in a single sheet of liquid permeable material to help aid strength to this region of the liquid permeable compartment.”)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Yamaguchi as applied to claim 1 above, and further in view of Strenger (U.S. Pat. 4,759,472).
Regarding claim 6, Evans discloses the compartment is defined by a front layer and a back layer having portions of perimeters of the front layer and back layer that are fused to one another around the compartment and the spout (¶ [0208]: “the juicer cartridge includes a liquid impermeable compartment 502 from two liquid impermeable layers bonded around their perimeter with a perimeter bond 506, an outlet 504”).
Evans is silent in regards to wherein portions of the front layer and back layer inward from the portions of the perimeter that are fused to one another bulge outwardly in the absence of a deforming force.
Strenger discloses a dispensing pouch with a front layer and back layer (11) fused to one another around a compartment (12) and a spout (21) wherein portions of the front layer and back layer inward from the portions of the perimeter that are fused to one another bulge outwardly (at 26) in the absence of a deforming force.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Strenger’s teaching of a bulging portion since the “discharge is thereby controlled so as to occur 
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 16 require a third array of magnets secured to the back layer between the second array of magnets and the top side of the compartment.  Prior art Burke discloses a first and second array of magnets but not a third and it would not have been obvious to modify Burke without using improper hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754